DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 15 September 2022, Applicant amended claims 8, 31, 33, and 38.  Claims 1-7, 10, and 22 were cancelled previously by Applicant.  Claims 8, 9, 11-21, and 23-40 are pending.  Claims 14-20 and 24-27 remain withdrawn from consideration because they are each directed to a non-elected invention or species.  Accordingly, claims 8, 9, 11-13, 21, 23, and 28-40 are considered below.
Status of the Rejections and Objections
The objection to claim 38 on the basis of an informality is withdrawn in view of Applicant’s claim amendment. 
All rejections under 35 U.S.C. 103 set forth in the previous Office action (17 June 2022) are withdrawn in view of Applicant’s narrowing amendments to both the independent claims, i.e., claims 8 and 31.  Banco (US 10,010,638 B2), which served as the primary reference in those rejections, teaches a microcrystalline wax concentration of about 10 wt%.  Column 6, lines 1-4 and claim 3.  Applicant’s independent claims now require a microcrystalline wax concentration “of at least 50%” and, thereby, adequately distinguish over Banco.  
All rejections set forth in this Office action are new and have been necessitated by Applicant’s claim amendments.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8, 9, 11-13, 21, 23, and 28-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Regarding claims 8 and 31, the following limitation is unclear: “wherein the solid composition comprises the microcrystalline wax at a concentration of at least 50%.”  The foregoing concentration range is unitless.  Does the percentage refer to weight-in-volume (%w/v), volume-in-volume (%v/v), or weight-in-weight (%w/w)?  Or, another unit?  This ambiguity renders claims 8, 31, and all claims depending thereon indefinite.  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 39 is rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 39, which depends on claim 31, recites the following limitation: “wherein the wax is a microcrystalline wax.”  However, claim 31, as recently amended, now requires that “the sorbent is a microcrystalline wax.”  Thus, claim 39 fails to specify a further limitation of the subject matter of claim 31.  Consequently, claim 39 does not comply with 35 U.S.C. 112(d).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 12, 13, 28, 29, 31-33, 35, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Kaneko (JP-08053305-A).
Kaneko, which is directed to a solid form sustained-release composition (title), published in Japanese.  The examiner obtained an English machine translation of Kaneko using an Internet service provided by the European Patent Office (EPO).  All citations to Kaneko refer to that translation, which accompanies this Office action.  The translation consists of eight pages: Abstract (page 1), Claims (page 2), and Description (pages 3-8).
Kaneko discloses that the solid sustained release composition comprises a wax and a volatile oily active ingredient, such as an insect repellent.  Page 3; see also Claims 1 and 4 on page 2.  The solid composition releases the insect repellent in a stable manner over a long period of time.  Page 3.  
Kaneko discloses that “[s]pecific wax components include petroleum waxes such as paraffin wax and microcrystalline wax, and these can be used alone or as a mixture.”  Page 3.  
Kaneko identifies the following oils as exemplary insect repellents: “hinoki oil, rose oil, lavender oil, Avies oil, Bergamot oil, Bitter almond oil, Cananga oil, Cassia oil, Cedar leaf oil, Cedarwood oil, Cinnamon oil, Citronella oil, Geranium oil, Ho oil, Lavandin oil, Lemon oil, Lime oil, Nutmeg oil, Oak Moss oil.”  Page 5.  
Kaneko discloses that the volatilization rate (release rate) of the insect repellent can be optimized by selecting paraffin wax, microcrystalline wax, or a blend thereof.  Page 4.  More specifically, Kaneko discloses as follows: “[W]hen paraffin wax is selected as the wax component, large crystals are obtained, and the volatilization rate is relatively high.  On the other hand, when microcrystalline wax is selected as the wax component, the volatilization rate becomes small because the crystals are fine.  When paraffin wax and microcrystalline wax are combined, a volatilization rate between the two can be obtained according to the blending ratio.”  Id.  
In Example 2 (page 6), Kaneko discloses two formulation examples (Product 3 and Product 4) in which microcrystalline wax is selected.  Those two products are prepared in the same manner as Example 1, which is set forth at the bottom of page 5.  Thus, Product 3 and Product 4 each comprise 70 parts microcrystalline wax and 30 parts of a plant essential oil.  The foregoing microcrystalline wax/plant essential oil mixture constitutes the “solid composition” of claims 8 and 31 of the present application, and the microcrystalline wax concentration of 70% anticipates the corresponding range of “at least 50%” now recited therein.  MPEP § 2131.03(I) (“a specific example in the prior art which is within a claimed range anticipates the range”).  A person having ordinary skill in the art would have readily envisaged (i) selecting one of the exemplary insect repellents identified on page 5 of Kaneko (and discussed above) as the plant essential oil of Products 3 and/or 4; and (ii) placing the resulting solid composition in an area where insects may be present.  
The examiner notes that the non-woven fabric of Example 1, which is incorporated by reference into Products 3 and 4, operates as a shaped scaffold or framework upon which the wax/oil mixture is coated and, thereafter, solidified.  Thus, although the solidified mixture and the fabric are each part of the same system, the solidified mixture and the non-woven fabric are distinct constituents of that system.  Stated another way, the fabric is not constituent of the solidified mixture, itself.  The examiner’s position is supported by page 2 (claim 3) and page 4 of Kaneko, which disclose that the fibrous component has a sheet shape, a rectangular parallelepiped shape, a columnar shape, a polygonal column shape, or the like.  Those shapes satisfy the shape limitations recited in claim 8 and 33, respectively.  Therefore, claims 8, 9, 28, 29, 31-33, and 39 are anticipated by Kaneko.
In the alternative, if the woven fabric is a discrete or discontinuous phase of the solid composition (i.e., bits of fabric are blended into the wax/oil mixture prior to solidification), then claims 8, 9, 28, 29, 31-33, and 39 are merely rendered prima facie obvious by Kaneko because the concentration of the fabric (fibrous component) is not clearly disclosed.  Kanako teaches that increasing the amount of fibrous component increases the rate of volatilization.  Page 4.  That teaching, in combination with Kaneko’s teaching concerning the effects of microcrystalline wax and paraffin wax on volatilization rates (discussed above), would have permitted a person having ordinary skill in the art to optimize the release of a selected insect repellent by balancing the relative concentrations of microcrystalline wax, paraffin wax, and fibrous component.  MPEP § 2144.05(II)(A) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”) quoting In re Aller, 220 F.2d 454, 456 (CCPA 1955).  
Regarding claims 12, 13, 35 and 36, the disclosure in Kaneko, as summarized above, supports the examiner’s position that the release profiles recited in these claims have been satisfied.  MPEP § 2112.02(I) (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).  The burden of production on matters concerning the release profile is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  In sum, claims 12, 13, 35, and 36 are anticipated by or (in the alternative) rendered prima facie obvious by Kaneko.  MPEP § 2112(III) (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP-08053305-A).
Kaneko is discussed above, in the foregoing §102/§103 rejection.  That discussion is incorporated by reference into this rejection.
Products 3 and 4 of Kaneko each comprise 70 parts microcrystalline wax and 30 parts of a plant essential oil.  Thus, the concentration of insect repellent (plant essential oil) is 30%, which lies below the corresponding range recited in claims 30 and 40, i.e., “from about 40% to about 50% by volume.”  Consequently, neither Product 3 nor Product 4 anticipates claims 30 and 40.  However, Kaneko more broadly teaches that the active ingredient can be mixed up to about 70% of the whole.  Page 8.  The foregoing teaching renders claims 30 and 40 prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  It is worth noting that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  MPEP § 2123(II).  
Claims 11, 23, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP-08053305-A), as applied above in the 102/103 rejection of claims 8, 9, 12, 13, 28, 29, 31-33, 35, 36 and 39, in view of Hoag (US 2014/0335140 A1).
Although Kaneko provides that the solid wax/essential oil mixture disclosed therein can be used to repel insects, Kaneko is silent as to which species of insect can be repelled.  Accordingly, Kaneko does not satisfy claims 23 and 38.  Furthermore, Kaneko does not provide motivation to select garlic oil as the essential oil and, consequently, does not satisfy claims 11 and 34.  As explained below, the following reference compensates for those deficiencies: Hoag.
Hoag is directed to “natural volatile plant oils to repel arthropods” and, more particularly, to “[a] composition and method for the controlled release of natural plant oils (essential oils) from a wax matrix to repel insects, arachnids, and other arthropods.”  (Emphasis added) Title/Abstract.  
Hoag teaches that garlic oil, among other essential oils, have been identified in the literature as insect repellents.  Paragraphs [0023]-[0024].  
Hoag additionally teaches that essential oils can be deployed to repel mosquitoes.  Paragraphs [0035].  
Before the effective filing date of the claimed invention, a person having ordinary skill in the art would have been motivated by the teachings of Hoag to select garlic oil as the essential oil in the sustained-release composition of Kaneko, in an effort to yield an effective and enduring mosquito repellent.  Therefore, claims 11, 23, 34, and 38 are prima facie obvious.
Claims 21 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP-08053305-A), as applied above in the 102/103 rejection of claims 8, 9, 12, 13, 28, 29, 31-33, 35, 36 and 39, in view of Delwiche (US 6,001,346).
Kaneko is silent as to whether the sustained-release solid composition disclosed therein can further comprise a pheromone.  Consequently, Kaneko does not satisfy claims 21 and 37.  As explained below, Delwiche compensates for this deficiency.  
Delwiche is directed to a “solid biodegradable wax carrier for insect pheromones and a method for constant release rate of the pheromone from the biodegradable wax.”  Abstract.  
Delwiche teaches that pheromones are behavior-modifying chemicals, also called semio-chemicals, that act as signals to other insects of the same species.  Column 4, lines 30-32.  “Typically and for the purposes of this invention,” Delwiche continues, “a pheromone means any substance released by one sex (i.e., female) insect species which influences the behavior of the opposite sex (i.e., male) insect of the same species.”  Column 4, lines 32-36.  “In this capacity,” Delwiche teaches, “the pheromone is capable of disrupting mating or otherwise controlling the insect population.”  Column 4, lines 36-38.  
Delwiche additionally teaches that “[t]ypically, for mating disruption, a small amount of pheromone is released from a dispenser or carrier material at a level above the concentration released by female insects.”  Column 1, lines 54-57.  “When the background level of synthetic pheromone released is above a threshold, male insects are unable to locate female insects.”  Column 1, lines 57-59.  “The male’s inability to find a mate will then control future populations of the insect pest.”  Column 1, lines 60-61.  
Before the effective filing date of the claimed invention, a person having ordinary skill in the art would have been motivated by the teachings of Delwiche to add an insect sex pheromone to the sustained-release solid composition of Kaneko.  That modification would have been undertaken for the purpose of developing a sustained-release solid composition that is effective at not only at repelling insects in a sustained manner but also is effective at confusing male insects, rendering them unable to efficiently locate female to mate with.  The person having ordinary skill in the art would have had a reasonable expectation of success that a sustained-release solid composition that employed dual modes of action would be especially effective in repelling and controlling insect populations.  Accordingly, claims 21 and 37 are prima facie obvious.  

Conclusion
Claims 8, 9, 11-13, 21, 23, and 28-40 are rejected.  
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
08 October 2022



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611